PER CURIAM.
The defendant, Anthony Lee, was tried by a jury and convicted of the crime of simple burglary for which he was sentenced to be confined in the Louisiana State Penitentiary for two years. La.R.S. 14:62.
The defendant reserved and perfected one bill of exceptions based on the trial judge’s denial of his motion for a new trial and motion in arrest of judgment.
The bill of exceptions was taken to the overruling of a motion for new trial. It is essentially based upon an allegation that the verdict is contrary to the law and evidence, presents nothing for review. State v. Grey, 257 La. 1070, 245 So.2d 178 (1971). The hearing on the motion shows that, in fact, there was some evidence upon which the jury could convict.
The defendant points out no grounds sufficient under Article 859, La. Code of Criminal Procedure, to sustain the motion in arrest of judgment. The allegations that the peremptory challenges were used to exclude Negro jurors from the trial jury (State v. Richey, 258 La. 1094, 249 So.2d 143, 152-153), and that conviction by a non-unanimous jury should be set aside (State v. Fink, 255 La. 385, 231 So.2d 360, 1970), have been rejected by this court. See the decisions cited.
The conviction and sentence are affirmed.